DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/24/2020 and 10/20/2021 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Objections
Claim 9 is objected to because the claim mixes between method and apparatus.  The claim discloses “ the tinting of the lower more darkly tinted portion …” which is directed to a tint method.  However, the claim body is mixed between:
an apparatus (a film; a dye; a deposition layer; a snap or clip-on layer; an adjustable tinted layer that can be raised or lowered in all or in increments);
a method step (a laser coating; a chrome coating ; an electro plating); and
a functionality (a color change…).
An appropriate correction is required.
Examiner suggest to delete “the tinting of” and a method step (a laser coating; a chrome coating; an electro plating); and a functionality (a color change…).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by US 5,428,409 A to Silverstein (of record, hereinafter "Silverstein").
Regarding to claim 1, Silverstein discloses a visual field observation training lens (a night driving eyeglass lens 2 (visual field observation training lens); figure 1; abstract; column 3, lines 60-65) comprising: a total surface area (including a total surface area; figure1, column 3, lines 60-67); a first transparency region (an illuminating portion 3 (first transparency region); figure 1; column 3, line 60 - column 4, line 10); a second transparency region (a glare reduction portion 4 (second transparency region); figure 1; column 4, lines 25-40); wherein the second transparency region is less transparent than the first transparency region (the glare reduction portion 4 is less transparent than the illuminating portion 3; figure 1; column 3, line 60 - column 4, line 10; column 4, lines 25-40); and wherein the second transparency region comprises 10% to 70% of the total surface area of the training lens (the glare reduction portion 4 comprises 25% to 50% of the total surface area of the night driving eyeglass lens 2; figure 1; column 5, lines 45-65).
Regarding to  claim 2, Silverstein discloses the training lens of claim 1. Silverstein further discloses wherein the lens incorporated into glasses (the lens 2 is put into glasses; figure 1; abstract; column 6, lines 25-35).
Regarding to claim 3, Silverstein discloses the training lens of claim 1. Silverstein further discloses wherein the lens incorporated into goggles (the lens 2 is put into goggles; column 6, lines 25-35).
Regarding to claim 5, Silverstein discloses the training lens of claim 1. Silverstein further discloses wherein the first transparency region and second transparency region have a visual light transmission value (the illuminating portion 3 and glare reduction portion 4 have a
transmissivity (visual light transmission value); figure 1; column 3, line 60 to column 4, line 10; column 4, lines 25-40), wherein the difference between the visual light transmission of the first transparency region and second transparency region is between 20% and 80% (a difference between the transmissivity of the illuminating portion 3 and the glare reduction portion 4 is 10-30%; figure 1; column 3, line 60 to column 4, line 10; column 4, lines 25-40).
Regarding to claim 7, Silverstein discloses the training lens of claim 1. Silverstein further discloses wherein the lens is rigid (the lens 2 is rigid, such as lenses made for prescription glasses; figure 1; column 6, lines 25-35).

2.	Claims 8-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kurzrok (US 20070046888 A1 of record).
Regarding to claim 8, Kurzrok discloses a visual field observation training lens, in Figure 1b, par.[0043], comprising: bifurcated tinting, wherein a lower portion (12, Fig.1b) of the lens (10) is more darkly tinted than an upper portion (20) of the lens (10)(par.[0036];”… Clear portion 20 or secondary lens 20 can have substantially less or no filtration, reflection or absorption of light compared to the semitransparent portion of lens 12. Clear portion 20 can have substantially less or no associated tint.”); and wherein the bifurcated tinting of the lens (10) comprises a clear demarcation boundary, such that there is a significantly noticeable difference in observability between the lower more darkly tinted portion (12, Fig.1b;) and the upper portion and a clear delineation between corresponding lens transparency associated with the lower darker tinted portion (12) and the upper portion of the lens (20)(Par.[0035], “…The semitransparent portion of lens 12 can have an associated tint. Examples of tints include gray, green, brown, amber, yellow, vermilion, orange and red tints…”).
	Regarding to claim 9, Applicant’s claim does not distinguish over the Kurzrok reference regardless of the “tinting” method used to form lens.  It should be noted that the method step for forming the lens, such as tinting the lens with “a laser coating; a chrome coating; an electro plating”, is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	Note that a "product by method" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by method" claim, and not the patentability of the method, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by method" claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e).
Regarding to claim 10, Kurzrok discloses the training lens of claim 8, wherein the lens comprises a composite lens (par.[0038]).
	Regarding to claim 11, Kurzrok discloses the training lens of claim 10, wherein the lower more darkly tinted portion and the upper portion are on separate lens layers that are placed together to form the composite lens (par.[0043]).
Regarding to claim 12, Kurzrok discloses the training lens of claim 8, wherein the lens includes a nose cutout and wherein the demarcation boundary between the lower more darkly tinted portion and the upper portion across the lens resides substantially adjacent the nose cutout (Figure 2a).
Regarding to claim 14, Kurzrok discloses the training lens of claim 8, wherein the lens is coupled to eyewear and wherein the lens is removable from the eyewear (Figures 6a and 6b).
Regarding to claim 15, Kurzrok discloses the training lens of claim 8, wherein the lens is shatter-resistant(lens material, par.[0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein in view of US 5,592,698 A to Woods (of record, hereinafter "Woods").
Regarding to claim 4, Silverstein discloses the training lens of claim 1. Silverstein fails to disclose wherein the lens incorporated into a helmet or face shield. However, Woods discloses wherein the lens incorporated into a helmet or face shield (a tear-away lens 36 (lens) is
incorporated into a helmet or a face shield 14; figure 1; column 2, lines 50-65; column 3, lines 10-20).  It would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to modify the device of Silverstein to provide the lens incorporated into a helmet or face shield, as taught by Woods, in order to provide the advantages of enabling the device to be used in a wide variety of applications and therefore increasing number of market places said device may be used within, such as providing lenses for race car drivers and
motorcycle racers.
Regarding to claim 6, Silverstein discloses the training lens of claim 1. Silverstein fails to disclose wherein the lens is flexible. However, Woods further discloses wherein the lens is flexible (the tear-away lens 36 is a thin flexible sheet; figure 1; column 3, lines 10-20).  It would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to modify the device of Silverstein to provide wherein the lens is flexible, as taught by Woods, in order to provide the advantages of enabling the device to conform to a number of surfaces such as wrapping around a helmet so as to make the lens available to a larger group of individuals and industries. 

4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurzrok (US 20070046888 A1 of record).
	Kurzrok discloses the  training lens of claim 8 as described above with the lower more darkly tinted portion is situated on the training lens, except for 10% to 85% of the of the field of view presented through the lens to a wearer is observable through the lower portion (i.g., a size range of the lower tinted portion).  However, it would have been obvious matter of design choice to change size of the lower tinted portion, since such modification would have involved a mere change in the size of a component.  A change in size (of lower tinted portion) is generally recognized as being within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872